Exhibit 10.1 [f8k_exxp010919.htm]

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), effective as of November 1, 2018 (the
“Effective Date”), is entered into by and among Andover National Corporation, a
Delaware corporation (the “Company”) and Daniel E. Schmerin (“Executive”).

For other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive hereby agree as follows:

ARTICLE I 

EMPLOYMENT, POSITION, DUTIES, AUTHORITY, AND TERM

1.01         Employment. The Company agrees to employ Executive, and Executive
agrees to, and does hereby accept such employment, upon the terms and subject to
the conditions set forth in this Agreement.

1.02         Position, Duties and Authority. During the Term, Executive shall
serve as Chief Executive Officer and shall report directly to the Company’s
Executive Chairman of the Board of Directors (the “Chairman”), or, if directed
by the Board of Directors (the “Board”), then to the Board directly. Executive
shall have such customary responsibilities, duties, power, and authority
(consistent with Executive’s position as Chief Executive Officer) as shall be
determined from time to time by the Chairman or the Board. Executive shall
devote his full business time, attention, skill, and efforts to the business and
affairs of the Company; provided, however, that, subject to that certain
Agreement Regarding Assignment of Inventions, Non-Competition, Confidentiality,
and Non-Solicitation by and between Executive and the Company and attached
hereto as Exhibit A (the “Employee NDA”), Executive may engage in other
business, personal, charitable, and similar types of activities to the extent
that such activities do not materially inhibit or prohibit the performance of
Executive’s duties hereunder or materially inhibit or conflict with the business
of the Company, or, if such activities could interfere with the Executive’s
performance of his duties, then to the extent that such activities are disclosed
to, and approved in advance by, the Chairman or the Board.

1.03         Term of Employment. Subject to earlier termination pursuant to
Article III, Executive’s employment pursuant to this Agreement shall continue
until December 31, 2020 (the “Initial Term”), and shall automatically renew for
successive one-year terms thereafter (each a “Renewal Term,” and together with
the Initial Term, the “Term”) unless either party hereto delivers written notice
of termination to the other at least sixty (60) days prior to the end of the
Initial Term or any Renewal Term, as the case may be.

ARTICLE II 

COMPENSATION, BENEFITS, AND EXPENSES

2.01         Compensation and Benefits. For all services rendered by Executive
in any capacity during the Term, including, without limitation, services as an
officer, director, or member of any committee of the Company, or any subsidiary
or affiliate, Executive shall be compensated by the Company as follows (subject,
in each case, to the provisions of Article III below):

 1 

 



(A)           Base Salary. Executive will receive a Base Salary at the rate of
three hundred thousand dollars ($300,000) per annum, payable in accordance with
the Company’s payroll payment policy as in effect from time to time but not less
frequently than monthly.

(B)           Annual Bonuses. During the Term, Executive shall be eligible to
receive an annual bonus (“Annual Bonus”) in an amount to be determined by the
Compensation Committee of the Board based on the achievement of specific Company
objectives, and subject to such terms and conditions as the Compensation
Committee may establish from time to time, including through the implementation
of a formal management incentive plan. The target amount of any Annual Bonus,
together with the specific objectives used to measure achievement of such Annual
Bonus, shall be determined in advance of each year by the Compensation
Committee, in its sole and absolute discretion, in cooperation with the
Chairman. The Annual Bonus, if payable, shall be paid to Executive on or before
March 15 of the year following the year to which such Annual Bonus relates. In
order for any Annual Bonus to be payable to Executive, Executive must be
employed by the Company on the date of payment, with no notice of termination,
resignation, or suspension having been given or received by Executive. For the
avoidance of doubt, the foregoing condition to payment of any Annual Bonus does
not affect the calculation of the Severance Payment set forth in Section 3.01.

(C)           Equity-Related Awards. During the Term, Executive shall be
eligible to participate, on the same basis as other similarly-situated
executives of the Company, in such equity-related incentive compensation
programs as the Company may establish or maintain from time to time.

(D)           Fringe Benefits. Executive shall be entitled to participate, on
the same basis as other similarly-situated executives of the Company, in such
fringe benefit plans or programs as the Company may establish or maintain from
time to time.

(E)            Supplemental Stipend. In recognition of the fact that the
Company’s current benefits offering does not include group health insurance,
Executive shall receive a monthly stipend in the gross amount of $3,500 per
month. Executive is not required to purchase health insurance with such stipend
and no requirement to reimburse Executive for health insurance premiums or
medical expenses is intended by this provision; this stipend represents
additional regular wages payable to the Executive and shall be subject to all
applicable deductions and withholdings. The Company may terminate this monthly
stipend at any time upon written notice to Executive without causing any breach
of this Agreement, and it is expected that the Company will terminate
Executive’s entitlement to this stipend once the Company has made a group health
insurance plan available to its employees.

2.02         Expenses. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses Executive incurred during the Term in connection with the
performance of Executive’s duties under this Agreement, according to the
Company’s expense and reimbursement policies in effect from time to time.

 2 

 

 

2.03         Key Man Insurance; Split Dollar. To the extent that the Company
subsequently determines to offer split dollar life insurance to any of its
executives, Executive shall be eligible to participate in such split dollar life
insurance coverage on the same terms and conditions made available to other
similarly-situated executives. Without altering the foregoing, Executive agrees
to cooperate with any efforts by the Company to obtain key man insurance
benefiting the Company and/or the Executive.

2.04         Indemnification. Without limiting any of Executive’s rights to
indemnification under the Company’s bylaws or otherwise, the Company agrees that
Executive shall be indemnified by the Company with respect to any “proceeding”
(as defined in the Company’s bylaws) that Executive is made party to or is
otherwise involved in by reason of the fact that Executive is or was a director,
officer, employee, consultant, or agent of the Company, or is or was serving at
the request of the Company as a director, officer, employee, consultant, agent,
or trustee of another corporation, partnership, or joint venture, in each case
to the fullest extent of the provisions of the Company’s bylaws with respect to
the indemnification and advancement of expenses of directors and officers of the
Company. No amendment to any provisions in Article VIII of the Company’s bylaws
shall be effective as to Executive without Executive’s prior written consent. In
addition, so long as the Company maintains directors’ and officers’ liability
insurance, it shall ensure that Executive is covered thereunder (including
following termination of this Agreement) to the same extent as other directors
and officers of the Company.

2.05         Withholding and Deduction. All payments to Executive pursuant to
this Agreement are subject to applicable withholding and deduction requirements.

ARTICLE III 

TERMINATION

3.01         Events of Termination. This Agreement and Executive’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:

(A)           Death. In the event of Executive’s death, this Agreement and
Executive’s employment hereunder shall automatically terminate effective as of
the date and time of death.

(B)           Disability. To the extent permitted by law, in the event of
Executive’s medically determined physical or mental disability as a result of
which Executive is unable to perform Executive’s material duties under this
Agreement for a period of at least one hundred twenty (120) consecutive days in
any twelve (12) month period or one hundred fifty (150) non-consecutive days in
any twelve (12) month period, and which cannot be reasonably accommodated by the
Company without undue hardship (“Disability”), the Company may terminate this
Agreement and Executive’s employment hereunder upon at least thirty (30) days’
prior written notice to Executive.

 3 

 

 

(C)           Termination by the Company for Cause. The Company may, at its
option, terminate this Agreement and Executive’s employment hereunder for Cause
(as defined herein) upon giving notice of termination to Executive, which notice
specifies that the Company deems such termination to be for “Cause” hereunder
and specifies in reasonable detail the grounds for such “Cause.” Executive’s
employment shall terminate on the later of the date on which such notice is
given or the expiration of any applicable cure period. For purposes hereof,
“Cause” shall mean (a) Executive’s conviction of, guilty or nolo contendere plea
to, or confession of guilt of, a felony or act involving fraud; (b) Executive’s
breach of any material term of this Agreement or the Employee NDA;
(c) Executive’s material failure to comply with applicable laws with respect to
the execution of the Company’s business operations; (d) Executive’s failure to
perform his material assigned duties for the Company, or willful and continued
material breach of the Company’s written policies; or (e) Executive’s theft,
fraud, embezzlement, or dishonesty in connection with the business operations of
the Company or any subsidiary of the Company; provided, however, that (1) in the
case of (b), (c) or (d) above, Cause shall not be deemed to exist unless and
until (x) the Board has delivered to Executive written notice specifying the
grounds for Cause, and informing Executive of the Company’s intent to terminate
his employment if such grounds (if capable of being cured) remain uncured, and
(y) such grounds (if capable of being cured) remain uncured at least thirty (30)
days after the Board’s delivery of such notice to Executive; and (2) in all
cases above, Cause shall not be deemed to exist unless the Company invokes the
grounds for Cause within ninety (90) days of the Board learning of such grounds.
For the avoidance of doubt, the Company may suspend or limit the Executive’s
duties in order to investigate whether Cause exists, and such suspension or
limitation shall not itself constitute any termination of Executive’s
employment. Without altering the foregoing, and for the avoidance of doubt, the
parties understand and agree with respect to (c) above that any material failure
to comply with applicable laws with respect to the execution of the Company’s
business operations that is willful shall be deemed incurable.

(D)           Without Cause by the Company. The Company may, at its option, at
any time terminate Executive’s employment for no reason or for any reason
whatsoever (other than for Cause), provided that in such event the Company shall
be obligated to pay Executive the Severance Payment (as defined below and
described more fully in Section 3.02).

(E)            Termination By Executive. Executive may terminate this Agreement
and Executive’s employment hereunder at any time with notice to the Company,
either with Good Reason or without Good Reason, provided that if such
termination is with Good Reason the Company shall be obligated to pay Executive
the Severance Payment (as defined below and described more fully in Section
3.02). For purposes hereof, “Good Reason” shall mean any of the following: (i) a
material diminution in the duties and responsibilities of Executive; (ii) a
requirement that Executive report to a corporate officer or employee instead of
reporting directly to the Chairman; (iii) a material diminution in Executive’s
compensation or benefits (other than the cessation of the stipend described in
Section 2.01(E); (iv) a material breach of this Agreement by the Company; or
(vi) relocation of the Company’s place of business in which Executive is
employed to a location outside of a 25-mile radius of Miami, Florida; provided,
however, that in each such case, Good Reason shall not be deemed to exist unless
and until (x) Executive has delivered to the Board written notice of the
existence of the ground for Good

 4 

 

 

Reason within ninety (90) days of such ground first occurring, and informing the
Board of Executive’s intent to terminate his employment if such grounds remain
uncured, and (y) the grounds cited by the Executive in such notice shall remain
uncured at least thirty (30) days after Executive’s delivery of such written
notice to the Board; and provided further, that Executive must terminate his
employment, if at all, within thirty (30) days after expiration of such cure
period. For the avoidance of doubt, the Company may suspend or limit the
Executive’s duties in order to investigate whether Cause exists, and such
suspension or limitation shall not give rise to Good Reason.

(F)            Mutual Agreement. This Agreement and Executive’s employment
hereunder may be terminated at any time by the mutual agreement of the Company
and Executive.

(G)           Expiration of Term. This Agreement and Executive’s employment
hereunder shall automatically terminate upon the expiration of the Term.

(H)           Definition of Severance Payment. “Severance Payment” means (a) in
the event of termination of Executive’s employment due to his death or
Disability, a lump sum cash payment of an amount equal to (i) the amount of any
awarded but unpaid Annual Bonus in respect of the year preceding the year
Executive’s employment terminates; plus (ii) the target incentive compensation
communicated to Executive under any management incentive plan then in effect
during the year (or fiscal year) in which the termination takes place, had he
remained employed by the Company for the entire year (or fiscal year), pro-rated
to account for the amount of time that the Executive worked during such year;
plus (iii) in the event that the termination occurs more than sixty (60) days
prior to the end of the year (or fiscal year) in which the termination takes
place, an amount equal to two (2) months of Executive’s then-current Base
Salary; and (b) in the event of termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, a lump sum cash payment
of an amount equal to: (i) the greater of (x) the amount which would have been
payable to the Executive as Base Salary through the remainder of the Term (at
Executive’s then-current Base Salary) up to a maximum of eighteen (18) months of
Base Salary; and (y) an amount equal to four (4) months’ of Executive’s
then-current Base Salary for each full year of service completed by the
Executive, up to a maximum of twelve (12) months of Base Salary; plus (ii) the
amount of any awarded but unpaid Annual Bonus in respect of the year preceding
the year Executive’s employment terminates; plus (iii) target incentive
compensation communicated to Executive under any management incentive plan then
in effect during the year (or fiscal year) in which the termination takes place,
pro-rated to account for the percentage of time Executive was actively employed
during the period used to measure performance for the purpose of determining
incentive awards under such plan.

(I)              Definition of Benefits Continuation Payments. “Benefits
Continuation Payments” means the Company’s reimbursement to (or, at its
discretion, direct payment on behalf of) Executive for premiums attributable to
COBRA continuation coverage of Executive’s then-existing health insurance (if
such COBRA coverage is available) for the period from the Executive’s
termination through the earlier of (x) twelve (12) months after such
termination, and (y) Executive becoming eligible for coverage under a new
employer’s health insurance plan.

 5 

 

 

(J)             Execution of Release. The payment of the Severance Payment or
the Benefits Continuation Payments, if either is payable pursuant to Section
3.02, shall be conditioned upon the Company’s receipt of a Release from
Executive (or his estate) within sixty (60) days after Executive’s employment
terminates, in form and substance reasonably acceptable to the Company;
provided, however, that such Release shall not contain any post-employment
obligations other than those set forth in this Agreement and the Employee NDA.

3.02         The Company’s Obligations Upon Termination.

(A)           Termination without Cause or Termination for Good Reason; Death;
Disability. If, during the Term, this Agreement and Executive’s employment
hereunder shall terminate as a result of termination by the Company without
Cause or termination by the Executive for Good Reason, or due to Executive’s
Death or Disability, the Company’s only obligations to Executive (or his estate)
under this Agreement shall be for the Company to (i) pay to Executive (or his
estate) the amount of any Base Salary earned, but not yet paid to Executive,
prior to the date of such termination, (ii) reimburse Executive (or his estate)
for any expenses incurred by Executive through the date of termination, in
accordance with Section 2.02, (iii) make the Severance Payment to Executive, and
(iv) make the Benefits Continuation Payments. The Company shall make the
Severance Payment within thirty (30) days of the date on which Executive’s
executed Release becomes effective and irrevocable, except that if such 30-day
period spans two calendar years, the Severance Payment shall be made no sooner
than the first business day of the latter such year and no later than the end of
such 30-day period.

(B)           Termination For Cause; Termination by Executive without Good
Reason. If, during the Term, this Agreement and Executive’s employment hereunder
shall terminate as a result of termination by the Company for Cause or
termination by the Executive without Good Reason, the Company’s only obligations
to Executive under this Agreement shall be for the Company to (i) pay to
Executive the amount of any Base Salary earned, but not yet paid to Executive,
prior to the date of such termination, and (ii) reimburse Executive for any
expenses incurred by Executive through the date of termination, in accordance
with Section 2.02.

(C)           Expiration of Term; Mutual Agreement. Upon the expiration of the
Term or any termination of this Agreement and Executive’s engagement hereunder
by mutual agreement of the Company and Executive, the Company’s only obligations
to Executive under this Agreement shall be for the Company to (i) pay to
Executive the amount of any Base Salary earned but not yet paid to Executive,
prior to the date of such termination, and (ii) reimburse Executive for any
expenses incurred by Executive through the date of termination, in accordance
with Section 2.02; provided, however, that if the Term expires, Executive shall
be entitled to any incentive compensation payable under any management incentive
plan then in effect during the year (or fiscal year) in which the expiration
takes place, pro-rated to account for the percentage of time Executive was
actively employed during the period used to measure performance for the purpose
of determining incentive awards under such plan.

 6 

 

 

(D)           Vested Benefits. In addition to the payments and benefits set
forth in this Section 3.02, amounts which are vested benefits or which Executive
is otherwise entitled to receive under any plan, program, policy, or practice
(with the exception of those relating to any severance or equity incentive plan)
on the date of termination, shall be payable in accordance with such plan,
policy, practice, or agreement.

3.03         Executive’s Obligations Upon Termination. Upon any termination, the
Executive agrees that he will be bound by the Employee NDA, and that he will
inform all third parties, including but not limited to, future employers,
consulting, or other clients of Executive, of his obligations under the Employee
NDA. The Executive acknowledges that the restrictions contained in the Employee
NDA are reasonable and necessary to protect the legitimate business interests of
the Company and that any breach or threatened breach by Executive of any
provision contained in the Employee NDA will result in immediate irreparable
injury to the Company for which a remedy at law would be inadequate. Executive
further acknowledges that any remedy specified by any provision of this
Agreement shall, unless expressly providing to the contrary, be a nonexclusive
remedy for that provision and shall not preclude any and all other remedies at
law or in equity from also being applicable.

3.04         Release. Any payments to be made or benefits to be provided by the
Company or any affiliate thereof pursuant to this Article III or any other
provision hereof which requires receipt of a release from Executive, shall be
subject to the Company’s receipt from Executive of an effective general release
and agreement not to sue, in a written form satisfactory to the Company (the
“Release”); provided, however, that such Release shall not contain any
post-employment obligations other than those set forth in this Agreement and the
Employee NDA. Notwithstanding the due date of any payment hereunder requiring a
Release, the Company shall not be obligated to make any such payment until after
the expiration of any revocation period applicable to the Release.

3.05         Survival. This Article III and Article IV shall survive any
expiration or termination of this Agreement.

ARTICLE IV 

MISCELLANEOUS

4.01         Benefit of Agreement and Assignment. This Agreement shall inure to
the benefit of the Company, any subsidiary of the Company, and each of their
respective successors and assigns (including, without limitation, any purchaser
of all or substantially all of the assets of either of the foregoing) and shall
be binding upon such parties and their respective successors and assigns. This
Agreement shall also inure to the benefit of and be binding upon Executive and
Executive’s heirs, administrators, executors, and assigns. Executive may not
assign or delegate Executive’s duties under this Agreement without the prior
written consent of the Company. Nothing in this Agreement shall preclude the
Company and/or any subsidiary of the Company from consolidating or merging into
or with, or transferring all or substantially all of its assets to, or engaging
in any other business combination with, any other person or entity which assumes
this Agreement and all obligations and undertakings of such party hereunder.
Upon such a

 7 

 

 

consolidation, merger, transfer of assets, or other business combination and
assumption, the term “Company” as used herein shall be deemed to be modified as
necessary to reflect that such other person or entity shall have assumed the
benefits and obligations of such party hereunder and this Agreement shall
continue in full force and effect unless otherwise terminated pursuant to the
terms hereof.

4.02         Notices. Any notice required shall be in writing and shall be
deemed to have been duly given and received: (i) on the date delivered if
personally delivered; (ii) upon receipt by the receiving party of any notice
sent by registered or certified mail (return receipt requested); or (iii) on the
date targeted for delivery if delivered by nationally recognized overnight
courier or similar courier service, in each case addressed to the Company or
Executive, as the case may be, at the respective addresses indicated below or
such other address as either party may in the future specify in writing to the
other in accordance with this Section 4.02 in the case of the Company to Andover
National Corporation, 333 Avenue of the Americas, Suite 2000, Miami, FL
33131-2185, with a copy to Sidley Austin LLP, ATTN: Alex Kaplan, Esq., 787
Seventh Avenue, New York, NY 10019, and in the case of Executive to Daniel E.
Schmerin, at the mailing address reflected in the Company’s personnel file
pertaining to Executive, with a copy to Friedman Kaplan Seiler & Adelman LLP,
ATTN: Lance J. Gotko, Esq. and Michael A. Gordon, Esq., 7 Times Square, New
York, NY 10036.

4.03         Entire Agreement. This Agreement, including the Employee NDA
attached hereto, contains the entire agreement of the parties hereto with
respect to the terms and conditions of Executive’s employment during the Term
and activities following termination of this Agreement and supersedes any and
all prior agreements and understandings, whether written or oral, between the
parties with respect to the subject matter of this Agreement and the Employee
NDA. This Agreement may not be changed or modified except by an instrument in
writing, signed by the Company and Executive.

4.04         No Waiver. The waiver by the other party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.

4.05         Headings. The Article and Section headings in this Agreement are
for the convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

4.06         Governing Law; Jurisdiction. This Agreement, the performance of
this Agreement, and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without giving effect to the conflict or choice
of law provisions and principles thereof.

 8 

 

 

4.07         Resolution of Disputes. Any dispute, controversy, or claim arising
out of relating to this Agreement shall be resolved by binding arbitration
before a single arbitrator in accordance with the then-current Employment
Arbitration Rules & Procedures of JAMS, including its Optional Arbitration
Appeal Procedure. The arbitration shall be confidential, and shall take place in
the city where Executive is (or, if Executive’s employment has terminated, was)
employed by the Company. Notwithstanding the foregoing, any claim by the Company
seeking enforcement of the Employee NDA shall not be subject to this arbitration
provision.

4.08         Validity; Severability. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Agreement and such
invalid, illegal, and unenforceable provision shall be reformed and construed so
that it will be valid, legal, and enforceable to the maximum extent permitted by
law.

4.09         Independent Advice. Executive acknowledges and agrees that in
connection with the preparation, negotiation, and execution of each of this
Agreement, the Employee NDA and any other related agreements (the “Employment
Arrangements”): (i) that Sidley Austin LLP has served, and continues to serve,
as counsel to the Company in connection with the Employment Arrangements;
(ii) that Sidley Austin LLP has not, and does not, serve as counsel to Executive
in connection with the Employment Arrangements; (iii) that Sidley Austin LLP has
not counseled or advised the Executive in connection with the Employment
Arrangements; (iv) that the Executive is not relying on any accounting, tax, or
legal advice of Sidley Austin LLP in connection with the Employment Arrangement;
(v) that the Executive has been advised to obtain separate and independent
accounting, tax, and legal advice of the Executive’s own choosing prior to
entering into the Employment Arrangements; and (vi) that Executive has, in fact,
received counsel from Friedman Kaplan Seiler & Adelman LLP in connection with
his entering into the Employment Arrangements.

4.10         Attorneys’ Fees. The Company agrees to pay the reasonable fees and
expenses of legal counsel incurred by the Employee in connection with the
drafting and negotiation of this Agreement; provided, however, that the amount
payable pursuant to this Section 4.10 shall (i) not exceed $7,500, (ii) be paid
upon presentation of documentation reasonably satisfactory to the Company, and
(iii) be paid on or after January 1, 2019, and not later than March 15, 2019.

4.11         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 9 

 

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Employment
Agreement as of the date first written above.

 

ANDOVER NATIONAL CORPORATION

 

 

By:      /s/ Peter Cohen Dated: January 9, 2019     Name: Peter Cohen      
Title:   Chairman of the Board of Directors       DANIEL E. SCHMERIN       /s/
Daniel E. Schmerin Dated: January 9, 2019

 

 

 

 10 

 

EXHIBIT A

 

AGREEMENT REGARDING ASSIGNMENT OF INVENTIONS, CONFIDENTIALITY, NON-COMPETITION,
AND NON-SOLICITATION

 

In consideration of my employment with Andover National Corporation (together
with its predecessors, successors, assigns, and its direct or indirect
subsidiaries and affiliates, the “Company”), I, the undersigned, Daniel E.
Schmerin, hereby agree with the Company as follows:

SECTION 1. CONFIDENTIALITY.

I understand and agree that my performance of services for the Company (the
“Services”) creates a relationship of confidence and trust between me and the
Company with respect to (i) all Proprietary Information (as defined in Section 7
herein) and (ii) Third Party Information (as defined in Section 7 herein). The
information referred to in clauses (i) and (ii) of the preceding sentence is
referred to in this Agreement, collectively, as “Confidential Information.” At
all times, both during my relationship with the Company and after its
termination, I will, subject to the exceptions set forth herein, keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company. The restrictions set forth in this Section 1 will not
apply to information that is generally known now or in the future to the public
or in the trade, unless such knowledge results from an unauthorized disclosure
by me, but this exception will not affect the application of any other provision
of this Agreement to such information in accordance with the terms of such
provision. Notwithstanding the foregoing, I acknowledge that nothing in this
agreement or in any policy or agreement with the Company shall be construed or
applied to prohibit or limit me (or my counsel) from initiating communications
directly with, responding to any inquiry from, volunteering information to, or
providing testimony before, the Securities and Exchange Commission, the
Department of Justice, FINRA, any other self-regulatory organization, or any
other governmental, law enforcement, or regulatory authority, regarding any
reporting of, investigation into, or proceeding concerning suspected violations
of law. I further acknowledge that I am not required to advise or seek
permission from the Company before engaging in any such activity, but that, in
connection with any such activity, I must inform such authority that the
information provided is confidential. Despite the foregoing, I recognize that I
am not permitted to reveal to any third-party, including any governmental, law
enforcement, or regulatory authority, information I came to learn during the
course of employment with the Company that is protected from disclosure by any
applicable privilege, including but not limited to the attorney-client privilege
or attorney work product doctrine, as the Company does not waive any applicable
privileges or the right to continue to protect its privileged attorney-client
information, attorney work product, and other privileged information. I further
acknowledge that I am hereby advised that, pursuant to U.S. federal law, an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (a) (i)
in confidence to a federal, state, or local government official or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

 1 

 



SECTION 2. MATERIALS.

All documents, records, apparatus, equipment, software, hardware, manuals,
guides, lists, customer information, correspondence, data, reports, and all
other property, whether or not pertaining to Proprietary Information, which are
furnished to me by the Company or are produced by me in connection with my
relationship with the Company, will be and remain the sole property of the
Company. I will return to the Company all such materials and property as and
when requested by the Company. In any event, I will return all such materials
and property immediately upon termination of my relationship with the Company
for any reason. I will not take with me any such material or property or any
copies thereof upon such termination.

SECTION 3. OWNERSHIP OF INVENTIONS.

I agree that all Inventions (as defined in Section 7 herein) that I conceive or
develop, in whole or in part, either alone or jointly with others, during the
term of my relationship with the Company that (a) relate to the business of the
Company or any of the products or services being developed, manufactured, or
sold by the Company, (b) result from tasks assigned to me by the Company, or (c)
result from the use of the Company’s Proprietary Information, premises, or
property (the foregoing being hereinafter collectively referred to as “Company
Inventions”) will be the sole property of the Company. The Company will be the
sole owner of all patents, copyrights, trademarks, service marks, domain names,
social media accounts and user names, and other proprietary rights in and with
respect to such Company Inventions. To the fullest extent permitted by law, such
Company Inventions will be deemed works made for hire. I hereby transfer and
assign to the Company or its designee any proprietary rights that I may have or
acquire in any such Company Inventions, and I waive any moral rights or other
special rights that I may have or accrue therein. I agree to promptly disclose
to the Company, or any persons designated by it, all Company Inventions that are
or may be subject to the provisions of this Section 3. I agree to execute any
documents and take any actions that may be required to effect and confirm such
transfer and assignment and waiver. The provisions of this Section 3 will apply
to all Company Inventions that are conceived or developed during the term of my
relationship with the Company, whether before or after the date of this
Agreement, and whether or not further development or reduction to practice may
take place after termination of my relationship with the Company, for which
purpose it will be presumed that any Company Inventions conceived by me that are
reduced to practice within one (1) year after termination of my relationship
with the Company were conceived during the term of such service unless I am able
to establish a later conception date by clear and convincing evidence.

SECTION 4. OBTAINING AND ENFORCING PROPRIETARY RIGHTS.

I agree to assist the Company, at the Company’s request from time to time and at
the Company’s sole expense, to obtain and enforce patents, copyrights,
trademarks, service marks, or other proprietary rights with respect to Company
Inventions in any and all countries. I will execute all documents reasonably
necessary or appropriate for this purpose. This obligation will survive the
termination of my relationship with the Company, provided that the Company will
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s

 2 

 

 

request on such assistance. In the event that the Company is unable for any
reason whatsoever to secure my signature to any document reasonably necessary or
appropriate for any of the foregoing purposes (including renewals, extensions,
continuations, divisions, or continuations in part), I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agents and attorneys-in-fact to act for me and on my behalf, but only for the
purpose of executing and filing any such document and doing all other lawfully
permitted acts to accomplish the foregoing purposes with the same legal force
and effect as if executed by me.

SECTION 5. THIRD-PARTY AGREEMENTS AND RIGHTS.

I hereby confirm that I am not bound by the terms of any agreement with any
previous employer or other party that restricts in any way my use or disclosure
of information or my engagement in any business or conflict with the ownership
rights in the Company Inventions conferred to the Company hereunder. I represent
to the Company that my execution of this Agreement, my relationship with the
Company, and the performance of my proposed duties for the Company will not
violate any obligations I may have to any such previous employer or other party.
In my work for the Company, I will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and I will not bring to the premises of the Company any copies or
other tangible embodiments of non-public information belonging to or obtained
from any such previous employment or other party.

SECTION 6. NON-COMPETITION, NON-SOLICITATION, AND NON-DISPARAGEMENT.

6.1 Non-Competition. During the term of my relationship with the Company and for
a period of one (1) year thereafter (the “Restricted Period”), I will not,
without the prior consent of the Company, directly or indirectly, whether as
owner, partner, stockholder, consultant, manager, agent, employee, co-venturer,
or otherwise, engage, participate, or invest in any Competing Business anywhere
in the Territory. “Competing Business” shall mean (a) any business conducted by
a subsidiary of the Company, but only to the extent that I have been actively
involved in such subsidiary’s business during the two (2) year period preceding
the cessation of my employment, or (b) any business whose primary purpose is to
make investments in other businesses; provided, however, that “Competing
Business” shall not include providing advisory services to start-up companies
concerning their formation, structure, governance, and related considerations,
so long as such advisory services do not include advising such companies with
respect to particular investment opportunities. “Territory” shall mean, with
respect to any relevant subsidiary of the Company under the definition of
Competing Business, each and every jurisdiction, whether within the U.S. or
internationally, wherein the relevant subsidiary was doing business at any time
during the two (2) year period preceding the cessation of my employment.
Notwithstanding the foregoing, I understand that I may hold stock in a
Competitor if the stock is publicly traded and the amount of stock I hold is
less than one percent (1%) of the outstanding capital stock of the Competitor.

6.2 Non-Solicitation. During the term of my relationship with Company and during
the Restricted Period, I will refrain from directly or indirectly, whether as
owner, partner, stockholder, consultant, manager, agent, employee, co-venturer,
or otherwise, (a) employing,

 3 

 

 

attempting to employ, recruiting, or otherwise soliciting, inducing, or
influencing any person who is or was at any time during the Restricted Period
employed by, associated with, or a consultant to the Company, to leave the
employment or service of the Company or to enter into any employment,
engagement, or other association with any other entity, and (b) soliciting or
encouraging, or attempting to solicit or encourage, any client, customer, or
supplier to terminate or otherwise modify adversely its business relationship
with the Company or otherwise diverting or taking away from the Company any
other party having material business relations with the Company. Notwithstanding
the foregoing, I understand that Section 6.2(b) shall not apply with respect to
any client, customer, or supplier as to whom: (i) I had a demonstrable business
relationship prior to entering the Company’s employ, or (ii) I had no contact
with, and received no confidential information concerning, such person or entity
during my employment with the Company. I understand that the restrictions set
forth in this Section 6 are intended to protect the Company’s interest in its
Proprietary Information and established customer relationships and goodwill, and
agree that such restrictions are reasonable and appropriate for this purpose.

6.3 Non-Interference. During the term of my relationship with the Company and
during the Restricted Period, I will refrain from directly or indirectly,
whether as owner, partner, stockholder, consultant, manager, agent, employee,
co-venturer, or otherwise, interfering with any actual or contemplated
investment opportunity of the Company identified or actively considered at any
time during the last twelve (12) months of my employment, including, without
limitation, disclosing, offering advice on, transacting, or offering to
transact, or otherwise pursuing such investment opportunity, whether alone or in
concert with others; provided, however, that I may act with regard to a given
investment opportunity that the Company has declined to pursue if the Company
grants its consent for me to do so in writing, which consent the Company shall
not unreasonably withhold.

6.4 Non-Disparagement. I hereby agree that I shall not, during my employment
with the Company and thereafter, make any disparaging or derogatory statements
to any third party, including any media outlet, industry group, financial
institution, or current or former employee, consultant, client, supplier or
customer of the Company, regarding the Company or any of its officers,
directors, or employees, or about the Company’s business affairs and financial
condition.

SECTION 7. DEFINITIONS.

7.1 Proprietary Information. As used in this Agreement, “Proprietary
Information” means information that the Company possesses or to which the
Company has rights that have commercial value. Proprietary Information includes,
by way of example and without limitation, trade secrets, product ideas, designs,
configurations, processes, techniques, formulas, software, source and object
code, domain names, improvements, inventions, data, know-how, copyrightable
materials, trademarks, service marks, domain names, web sites, social media
accounts and user names, marketing plans and strategies, sales and financial
reports and forecasts, price lists, pricing methodologies, cost data, contract
information, and customer lists. Proprietary Information includes information
developed by me to be used in the business of the Company during the course of
my relationship with the Company or otherwise relating to Inventions that belong
to the Company under Section 3 above, as well as other information to which I
may have access in connection with my relationship with the Company.

 4 

 



7.2 Third Party Information. As used in this Agreement, “Third Party
Information” means confidential or proprietary information of third parties (i)
that was received or may in the future be received either (x) by me in the
course of my relationship with the Company or (y) by the Company and (ii) as to
which, at the time of such receipt or at any time thereafter, either the Company
is or I am subject to a duty to maintain the confidentiality of such information
or to use it only for certain limited purposes.

7.3 Inventions. As used in this Agreement, “Inventions” means any and all
inventions, developments, creative works, and useful ideas of any kind or
description whatsoever, whether or not patentable or copyrightable. Inventions
include, by way of example and without limitation, discoveries and improvements
that consist of or relate to any form of Proprietary Information.

SECTION 8. GENERAL.

8.1 Injunction. I agree that it would be difficult to measure any damages caused
to the Company that might result from any breach by me of the promises set forth
in this Agreement, and that in any event money damages would be an inadequate
remedy for any such breach. Accordingly, I agree that if I breach, or propose to
breach, any portion of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without proof of any
actual damage to the Company and without necessity of a bond.

8.2 Successors and Assigns. This Agreement will be binding upon me and my heirs,
executors, administrators, and legal representatives and will inure to the
benefit of the Company, any subsidiary of the Company, and its and their
respective successors and assigns. I may not assign any of my rights, or
delegate any of my obligations under this Agreement.

8.3 Enforceability. If any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a court of competent jurisdiction,
then the illegal or unenforceable provision shall be deemed reformed to the
extent necessary to be legally enforceable and the remainder of this Agreement,
will not be affected thereby, and each portion and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. In the
event that any provision of this Agreement is determined by any court of
competent jurisdiction to be unenforceable by reason of excessive scope as to
geographic, temporal, or functional coverage, such provision will be deemed to
extend only over the maximum geographic, temporal, and functional scope as to
which it may be enforceable.

8.4 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and myself with respect to the subject matter hereof, and supersedes
all prior representations and agreements with respect to such subject matter.
This Agreement may not be amended, modified, or waived except by a written
instrument duly executed by the person against whom enforcement of such
amendment, modification, or waiver is sought. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, in any particular case will
not prevent any subsequent enforcement of such term or obligation or to be
deemed a waiver of any separate or subsequent breach.

 5 

 



8.5 No Contract of Employment. Nothing in this Agreement shall be construed as a
contract of employment between myself and the Company or as a commitment on the
part of the Company to retain me in any capacity for any period of time.

8.6 Notices. Any notice or demand that, by any provision of this Agreement or
any agreement, document, or instrument executed pursuant hereto, except as
otherwise provided therein, is required or provided to be given shall be deemed
to have been sufficiently given or served and received for all purposes when
delivered by hand, telecopy, or other method of facsimile or five (5) days after
being sent by certified or registered mail, postage and charges prepaid, return
receipt requested, or two (2) days after being sent by overnight delivery
providing receipt of delivery, to the following addresses: if to the Company, at
its principal executive offices, or at any other address designated by the
Company to me in writing; and if to me, at my mailing address reflected in the
Company’s personnel file pertaining to me or at any other address designated by
me to the Company in writing.

8.7 Governing Law. This Agreement, the performance of this Agreement and any and
all matters arising directly or indirectly herefrom shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to its principles of conflict of laws. The parties hereto
agree that the state or federal courts located within New York shall have
exclusive jurisdiction over any dispute arising out of this Agreement and hereby
agree to submit to personal jurisdiction in such courts.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. I HAVE READ IT
CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT COMPLETELY. I HAVE HAD THE
OPPORTUNITY TO CONSULT INDEPENDENT COUNSEL OF MY OWN CHOOSING PRIOR TO EXECUTING
THIS AGREEMENT.

 

Signature: ________________________________ Dated: _______________________
Daniel E. Schmerin  


              

 

ACCEPTED BY THE COMPANY:       By: __________________________________ Dated:
___________________________     Name __________________________________    
Title: __________________________________

 



 6 

 

